COURTFILED


                                                                                                         OF APPEALSS
                                                                                                      DIVISION Li
                                                                                             2815 APR 21
                                                                                                              IN 9: 03
                                                                                             STATE       WA
                                                                                             BY




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                              DIVISION II

 STATE OF WASIIINGTON,                                                       No. 45531 -5 -II


                                    Appellant,                              Consolidated with
                                                                            No. 45536 -6 -II)


          v.



MICHAEL DUANE ELMORE;
RYAN MICHAEL O' BRIEN,


                                    Respondents,


 and




 JAMIE MARIE GONDER; KASSANDRA                                      UNPUBLISHED OPINION
 CHAMBERS; NICHOLAS WOODY,


                                    Defendants.


       LEE, J. —     The State appeals the trial court' s order granting Ryan O' Brien' s and Michael

Elmore'   s motion   to suppress   evidence   based   on a violation of   Washington'   s   privacy   act, chapter
No. 45531 -5 -II
No. 45536 -6 -II




9. 73 RCW. 1 Because officers knowingly recorded an encounter with O' Brien without judicial

authorization, we affirm.



                                                    FACTS


        The State charged O' Brien with two counts of first degree trafficking in stolen property,

two counts of unlawful possession of a stolen vehicle, and three counts of first degree taking a

motor vehicle without permission.         The State charged Elmore with three counts of first degree


taking a motor vehicle without permission, three counts of theft of a motor vehicle, and three

counts of   first degree trafficking in   stolen   property. The trial court consolidated O' Brien' s case


and Elmore' s case for trial.




1 Washington' s privacy act, provides,

         1) [   I]t shall be unlawful for any individual, partnership, corporation, association,
        or the state of Washington, its agencies, and political subdivisions to intercept, or
        record any:


         a) Private communication transmitted by telephone, telegraph, radio, or other
        device between two or more individuals between points within or without the state
        by any device electronic or otherwise designed to record and /or transmit said
        communication regardless how such device is powered or actuated, without first
        obtaining the consent of all the participants in the communication;

         b) Private conversation, by any device electronic or otherwise designed to record
        or transmit such conversation regardless how the device is powered or actuated
        without first obtaining the consent of all the persons engaged in the conversation.

RCW 9. 73. 030.




                                                        2
No. 45531 -5 -II
No. 45536 -6 -II




          O' Brien and Elmore2 brought a CrR 3. 6 motion to suppress information obtained from

officers recording an encounter with Nicholas Woody3 and O' Brien on January 22, 2013, alleging

that the recording violated chapter 9. 73 RCW.4 At the CrR 3. 6 suppression hearing, Detective

Shaun Darby testified to the following background and events.

         In 2012, various Washington law enforcement agencies formed a task force to address the


trafficking     of stolen cars.         The task force    conducted an undercover            sting   operation —nicknamed



    Operation    Shiny Penny" — out            of   a   storefront ( "   the   store ")   in Tacoma, WA.        Report of


Proceedings ( RP) ( Oct.          31, 2013) at 12. Officers met with people at the store by appointment only.

          Officers made an appointment to meet with known stolen car traffickers, Harrie Chan and

                       5
Samnang Reuy,              on   January   22, 2013.     In preparation for the meeting, officers obtained judicial

authorization     to   record     the   officers'   meeting   with   Chan      and   Reuy.   The authorization stated that


officers could " intercept, transmit, and record by any device or instrument the communication and

conversations      between [ police         officers] and [   Reuy]   and [    Chan];   and those inadvertently present."

Ex. 4 at 2. According to the officers' plan, Detective DuCummon would wear a recording device

on his person during the meeting with Chan.




2 O' Brien originally brought the CrR 3. 6 motion and Elmore joined in it.
3
    Woody is not a party to this appeal.

4 The information gathered from the recorded January 22 encounter led to charges against
respondent Elmore.


5 Chan and Reuy are not parties to this appeal.

                                                                 3
No. 45531 -5 -II
No. 45536 -6 -II




        On January 22, officers were at the store preparing for the arranged meeting with Chan. At

around noon, Woody arrived at the store unannounced. Woody was familiar with the store because

he had previously accompanied another seller of stolen goods to the store. Woody told the officers

that he had    a stolen car        that he   wished   to    sell.   An agreement on a price for the car was reached


and Woody told the officers that he would return with the car to complete the sale in approximately

thirty minutes.

        After Woody left, Detective DuCummon activated the recording device that he was

wearing in preparation for Chan' s arrival. After activating the recording device, but before Chan

arrived,   Woody     returned with a stolen car, accompanied                  by   O' Brien.    Woody sold the stolen car

to the officers, and he and O' Brien left the store. As Woody and O' Brien drove off, Chan arrived.

Both the meeting with Woody and O' Brien and the meeting with Chan were recorded. After the

meeting     with .   Chan         concluded,   the    officers       recognized     that    Woody      and   O' Brien "   were




inadvertently recorded while we were              attempting to         record conversations with        Harr[ y] Chan." RP


 Oct. 31, 2013)        at   33.     Recognizing      that    Woody      and   O' Brien     were "   inadvertently recorded,"

officers sealed the recording and placed it in a secure evidence storage. RP ( Oct. 31, 2013) at 33.

Officers did not listen to the recording, and neither the State nor the defense accessed it during

discovery    in this   case.       The information learned during the recorded January 22 encounter with

Woody and O' Brien led officers to Elmore.

           The 'trial court granted the respondents' motion to suppress evidence, finding that the

officers violated chapter 9. 73 RCW by " recording the conversation on [ January 22] of Woody and




                                                                    4
No. 45531 -5 -II
No. 45536 -6 -II




O' Brien."    RP ( Nov. 4, 2013)        at   19.. After the evidence was suppressed, O' Brien and Elmore


moved to dismiss the charges because the State did not have evidence or information obtained


independently of the recorded January 22 encounter with Woody and O' Brien to support its case.

The trial court granted the motion to dismiss, and entered findings of fact and conclusions of law


on the CrR 3. 6 hearing. The State appeals. 6
                                                        ANALYSIS


        When reviewing the trial court' s grant of a CrR 3. 6 suppression motion, we determine

whether substantial evidence supports the challenged findings of fact and whether those findings


of fact support the challenged conclusions of law.7 State v. Garvin, 166 Wash. 2d 242, 249, 207 P.3d
1266 ( 2009). Unchallenged findings of fact are considered verities on appeal. State v. Lohr, 164
Wash. App. 414, 418, 263 P.3d 1287 ( 2011). We review de novo the trial court' s conclusions of law


regarding evidence suppression. Garvin, 166 Wash. 2d at 249.




6 On January 7, 2014, this court granted the State' s motion to consolidate the appeals of O' Brien' s
case and Elmore' s case.


7 Respondents do not cross -appeal and they purport to not seek affirmative relief. However, they
challenge    the trial   court' s   findings   of   fact 14   and   17.   Brief of respondent ( Elmore) at 2 states,
 Except for the State'        s   reliance   on     certain   findings    of   fact           by [ respondents] ( as
                                                                                      challenged

discussed below), [ respondents]         accept[]     the recitations of the facts set forth in the State' s Opening
Brief of Appellant at 4 -9."
        To the extent that O' Brien and Elmore seek for us to hold that the challenged findings are
error, we do not consider the arguments because they seek affirmative relief without cross -
appealing. State    v.   Kindsvogel, 149 Wash. 2d 477, 481, 69 P.3d 870 ( 2003); RAP 10. 3.
        However, to the extent that O' Brien and Elmore ask us not to rely on the challenged
findings as verities on appeal, we note that the disputed findings do not affect the analysis at issue
before us.




                                                               5
No. 45531 -5 -II
No. 45536 -6 -II




        The State assigns error to three " CONCLUSIONS AS TO ADMISSIBILITY ":


        1.  RCW 9. 73. 050 governs admissibility of intercepted communications into
        evidence in a criminal proceeding, and states as follows:

             Any information obtained in violation of RCW 9. 73. 030 or pursuant to any
             order issued under the provisions of RCW 9. 73. 040 shall be inadmissible in any
             civil or criminal case in all courts of general or limited jurisdiction in this state,
             except with the permission of the person whose rights have been violated in an
             action brought for damages under the provisions of RCW 9. 73. 030 through
             9. 73. 080, or in a criminal action in which the defendant is charged with a crime,
             the commission of which would jeopardize national security.

             This act was violated by the act of the officer' s recording of [sic] ELMORE and
        OBRIEN. Because there is not a " good faith" exception, on the part of the officers
        in this case, to the prohibition on admissibility of evidence obtained in violation of
        the privacy act, the evidence of the recording, including the officers observations
        and communications with the defendants, and all evidence subsequently obtained
        as a result of the unlawful recording of the defendants, is hereby suppressed.



        2.   All audio and visual evidence obtained by the unlawful interception of
        recording must be suppressed because of the Privacy Act violation.

        3.   Additionally, any testimony regarding verbal communications, observations
        and mannerisms of the defendants must also be suppressed.


Suppl. CP ( O' Brien) at 56. The State argues that the trial court erred by ruling that the recording

of the January 22 encounter with O' Brien violated chapter 9. 73 RCW, and thereby erred by

suppressing the     evidence   and   information     obtained    during         that   encounter.   In support of its


argument, the State claims that the officers had judicial authorization to record, and that O' Brien


 made   himself    inadvertently   present."   Br.   of   Appellant   at   1.    Because the officers did not have




                                                           6
No. 45531 -5 -II
No. 45536 -6 -II




judicial authorization to record the January 22, 2013 encounter with Woody and O' Brien, the

recording violated chapter 9.73 RCW, and we affirm.

         RCW 9. 73. 030 prohibits the recording of private conversations without the parties'

consent.    RCW 9. 73. 090( 2) provides an exception to the requirement of consent where officers

                                                                            8
obtain prior   judicial    authorization    based      on probable cause.       But, " when     an officer knowingly

transmits a private conversation, without court authorization or without the consent of all the



parties, any evidence obtained, including simultaneous visual observation and assertive gestures,

is inadmissible in   a criminal   trial." State   v.   Fjermestad, 114 Wash. 2d 828, 836, 791 P.2d 897, ( 1990);


RCW 9. 73. 050. "[       O] nce the police step outside the boundaries delineated by the law, we have no

choice   but to   make   inadmissible any information          obtained."   Fjermestad, 114 Wash. 2d at 837.


         Here, there was no judicial authorization for the recording of the officers' January 22

encounter with Woody and O' Brien. The evidence shows that even the officers themselves knew




8 RCW 9. 73. 090( 2) is as follows:

         It shall not be unlawful for a law enforcement officer acting in the performance of
         the officer' s official duties to intercept, record, or disclose an oral communication
         or conversation where the officer is a party to the communication or conversation
         or one of the parties to the communication or conversation has given prior consent
         to the interception, recording,            or   disclosure: PROVIDED, That prior to the
         interception,      transmission,    or recording the officer shall obtain written or
         telephonic      authorization   from     a    judge   or   magistrate,   who   shall    approve the

         interception, recording, or disclosure of communications or conversations with a
         nonconsenting party for a reasonable and specified period of time, if there is
         probable cause to believe that the nonconsenting party has committed, is engaged
         in, or is about to commit a felony.

    Emphasis      added).
No. 45531 -5 -II
No. 45536 -6 -II




they did not have any authority or authorization to record the January 22 encounter with Woody

and    O' Brien.       Darby testified that unless the person who was the subject of the judicial

authorization order was present during the recording, it "would be a recording outside the order."

RP ( Oct. 31, 2013)           at   50.    Chan and Reuy were the subject of the judicial authorization order.

Neither Chan nor Reuy were present when the encounter with Woody and O' Brien was recorded.

Thus,    the January 22 encounter with Woody and O' Brien was recorded without judicial

authorization as required by chapter 9. 73 RCW.

         Also, the unchallenged findings support the trial court' s conclusion that the recording of

the January 22 encounter with Woody and O' Brien violated chapter 9.73 RCW. Finding of fact

15   states   that "[ r] egarding        a separate suspect [ Chan]   ...   officers had received judicial approval for


a   hidden    wire   to be   worn."       Suppl. CP ( O' Brien) at 53. Finding of fact 22 states that " officers then

conducted business with WOODY and OBRIEN and the conversations between them and the


officers was       apparently      recorded ";       and finding of fact 26 states that " officers recognized they had

potentially recorded conversations between WOODY and OBRIEN without prior judicial

approval."         Suppl. CP ( O' Brien)        at   54.   The testimony and the unchallenged findings support the

conclusion that there was no judicial authorization for the recording of the officers' January 22

encounter with Woody and O' Brien.

           The State argues that the judicial authorization to record the encounter with Chan permitted


officers      to   record    the   encounter     with      Woody   and   O' Brien because they    were "   inadvertently

present."      However,       Darby       testified that Chan was    not present when    Woody    and   O' Brien   were at
No. 45531 -5 -II
No. 45536 -6 -II




the store.    Moreover, the State has presented no authority to support its position that judicial

authorization to record the encounter with Chan extends authorization to record an unrelated


encounter with     Woody           and   O' Brien    at a    different time      when       Chan        was not present. "   Where no


authorities are cited in support of a proposition, the court is not required to search out .authorities,


but may      assume    that   counsel,       after   diligent    search,      has found       none."         DeHeer v. Seattle Post -


Intelligencer, 60 Wash. 2d 122, 126, 372 P.2d 193 ( 1962).                              The officers did not have authorization


to record the January 22 encounter with Woody and O' Brien.

           Also, the State         argues    that    Woody      and        O' Brien   were "      inadvertently    present"   because


officers did not expect them at the store, the unchallenged findings and the testimony do not

support    the State' s argument.            The trial      court' s   findings       of   fact   state: "   The undercover officers


made an appointment with                 Woody       to   return with vehicles"             and "       officers knew [ Woody] was

coming to the storefront to sell them vehicles and had made an appointment with him to do so."

Suppl. CP ( O' Brien)         at   52 -53.   Further, Darby testified that officers " agreed that [ Woody] could

bring the cars that he wanted to sell" and that Woody told the officers " that he would be back in

approximately 30       minutes" with          the    cars.    RP ( Oct. 31, 2013)           at    28.    Thus, the testimony and the

unchallenged findings do not support the argument that Woody and O' Brien were " inadvertently

present" because the officers did expect Woody at the store.

           The State    also       argues    that "[      w]hile it is true that officers apparently recorded their

conversation with Woody and O' Brien, it is equally true that they had no intention of doing so."

Br.   of   Appellant    at    15.     Effectively, the State argues that the officers did not need judicial




                                                                       9
No. 45531 -5 -II
No. 45536 -6 -II




authorization to record the encounter with Woody and O' Brien, because even though officers

permitted Woody to return while expecting Chan, an unrelated party, to arrive, they activated the

recording device    on   January      22, 2013 to   record   Chan— not          Woody   and   O' Brien. The State has


presented no authority to support its position that officers are excused from obtaining judicial

authorization    because they did      not   intend to   record   the   encounter. "   Where no authorities are cited


in support of a proposition, the court is not required to search out authorities, but may assume that

counsel, after   diligent   search,   has found   none."     DeHeer, 60 Wash. 2d at 126.


        Fjermestad held that " RCW 9. 73 has no provisions for an undercover police operation to


use electronic eavesdropping devices to transmit conversations without first obtaining court

authorization, no matter     how laudable the       reasons." 114 Wash. 2d at 836. Because the officers failed


to obtain judicial authorization, the recording of the January 22, 2013 encounter with Woody and

O' Brien   violated chapter    9. 73 RCW. See 114 Wash. 2d                 at   836 -37. Therefore, RCW 9. 73. 050 bars


the information obtained from and during that wrongfully recorded encounter. 114 Wash. 2d at 836-

37.


        We hold that the officers' unauthorized recording of the January 22, 2013 encounter with

Woody and O' Brien violated chapter 9. 73 RCW, and thus, any information obtained from the

recorded encounter     is inadmissible. State        v.   Salinas, 121 Wash. 2d 689, 697, 853 P.2d 439, ( 1993)


holding that under Fjermestad, the RCW 9. 73. 050 prohibition " includes all information obtained

during the time [ the officer] was wearing the body wire, whether or not that information was




                                                            10
No. 45531 -5 -II
No. 45536 -6 -II




obtained   through the   aid    of   the   body   wire ").    Accordingly, we affirm the trial court' s ruling

granting the respondents' motion to suppress.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 We concur:




                       4,C. I
                   bjorgen, A.C. J.




                                                             11